  

AMENDMENT

 

 

This first Amendment to the Exclusive License Agreement between NORTH CAROLINA
STATE UNIVERITY (“NCSU”) and 22nd CENTURY LIMITED, LLC (“LICENSEE”) executed
March 6, 2009 (the “Agreement”) is entered into on the 9th day of August 2012,
(“Amendment Effective Date”).

 

WHEREAS, on June 22nd, 2009 the Family Smoking Prevention and Tobacco Control
Act was enacted granting the U.S. Food and Drug Administration (“FDA”)
regulatory control over all tobacco products; and

 

WHEREAS, Licensee has initiated a program for commercial development of a
Licensed Product that is a Smoking Cessation Aid under Investigational New Drug
application 103,589 filed with the FDA and completed a 238 subject Phase II
trial in 2012; and

 

WHEREAS, as of the Amendment Effective Date, Licensee’s research, development
and commercialization of Licensed Products, including that of its former
sublicensee, have satisfied Licensee’s due diligence obligations; and

 

WHEREAS NCSU and LICENSEE, (collectively “the Parties”) wish to amend the
Agreement; and

 

NOW THEREFORE, in consideration of the mutual covenants set forth herein, the
Parties hereby agree as follows:

 

1.The Agreement is amended as follows:

 

(a)Paragraph 1.03 of the Agreement is amended to read as follows:

 

1.03“Materials(s)” means Vector 21-41 seed covered by Plant Variety Protection
Certificate No. 200100039 in the U.S., together with any progeny, mutants,
derivatives, or replicated forms thereof, and all cells or plant tissues
containing such material, including any replicated and derivative forms thereof.

 

(b)The last sentence of Paragraph 4.01 is amended to read as follows:

 

Variations from Appendix C must be expressly approved by NCSU in writing, such
approval not to be unreasonably withheld including that NCSU shall consider that
factors causing such delays may be regulatory in nature and may be beyond the
control of the Licensee.

 

(c)The last two sentences of Paragraph 4.02 are amended to read as follows:

 

Should Licensee anticipate not meeting any such Development/Commercialization
milestones, it may outline the reasons in writing to NCSU prior to the deadline
and request a reasonable extension of time or amendment of the milestone. NCSU
shall reasonably consider any such request from Licensee.

 



 

 

 

(d)The first sentence of Paragraph 10.01 of the Agreement is amended to read as
follows:

 

10.01 – Term. This Agreement shall become effective upon the Effective Date and,
unless sooner terminated in accordance with any of the provisions herein, shall
remain in full force and effect until the date of expiration of the last to
expire of the Patent Rights or the expiration of Plant Variety Protection
Certificate No. 200100039, whichever is later; provided however, that in those
countries in which no patent contained in the Patent Rights issues, this
Agreement shall expire in such countries upon the earlier of (i) ten (10) years
after the first commercial sale of a Licensed Product or (ii) December 31, 2019
(the “Term”).

 

(e)Licensee’s address provided in Article 12 is amended to read as follows:

 

22nd Century Limited, LLC

Attn: Joseph Pandolfino

9530 Main Street

Clarence, NY 14031

 

 

(f)The address provided in 12.03 is amended to read as follows:

 

22nd Century Limited, LLC

c/o Foley & Lardner LLP

3000 K Street, N.W., Sixth Floor

Washington, D.C. 20007

 

(g)Appendix A is amended to include the following Patent Rights:

  

MBSS Ref. No. Country Application Type Application No. Filing Date Patent No.
Status       Israel Foreign     159213 Granted   5051.784.NZ New Zealand Foreign
    530238 Granted   5051.784.SG Singapore Foreign 2003073590 6/6/2002 P-101253
Granted   5051.784.ZA South Africa Foreign 200400084 6/6/2002 200400084 Granted
  5051.784.TW Taiwan Foreign     I-256340 Granted   5051.784 United States
Foreign 10/729121 12/5/2002 6907887 Granted  

 



 

 

 

(h)The three milestones of Appendix C are amended to read as follows:

 

December 31, 2013 – Licensee will have initiated a phase III clinical trial for
a Licensed Product that is a Smoking Cessation Aid.

 

December 31, 2014 – Licensee will have applied for FDA approval for sale of a
Licensed Product that is a Smoking Cessation Aid.

 

December 31, 2015 – Licensee will have completed first commercial sale of
Licensed Product that is a Smoking Cessation Aid.

 

(g)Appendix D is amended to read as follows:

 

 

APPENDIX D

ROYALTY REPORT FORM

 

22nd Century Limited, LLC Agreement Royalty Report for the Period
____________through___________.

 

Instructions: Please fill in all boxes (write "none" if not applicable), and
sign and date at bottom.

 

Prod.#_________ Prod. Name: ___________________

NCSU Patents: ___________________

Please provide patent numbers and patent application numbers of all NCSU patents
related to this product.

Government Approvals: ___________________

Date of First Commercial Sale: ___________________

 

Country Gross Billings Deductions Type of Deduction Net Sales Royalty Rate
Royalties Due                             Subtotal for Product  

 

Prod.#_________ Prod. Name: ___________________

NCSU Patents: ___________________

Please provide patent numbers and patent application numbers of all NCSU patents
related to this product.

Government Approvals: ___________________

Date of First Commercial Sale: ___________________

 

Country Gross Billings Deductions Type of Deduction Net Sales Royalty Rate
Royalties Due                             Subtotal for Product  

 

USE ADDITIONAL SHEETS FOR ADDITIONAL PRODUCTS.

 

Total amount enclosed $_______________

 

22nd Century Limited, LLC

By: Date:

 

Name and Title: ________________________________

 



 

 

 

2.All terms and conditions of the Agreement not specifically modified by this
Amendment remain in full force and effect.

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment on the dates
set forth below.

 



NORTH CAROLINA STATE UNIVERSITY 22nd CENTURY LIMITED, LLC         /s/ Billy B.
Houghteling /s/ Joseph Pandolfino Billy B. Houghteling Joseph Pandolfino
Executive Director Chief Executive Officer     Date:  August 9, 2012 Date:
 August 14, 2012



 



 

 